SHIRLEY S. ABRAHAMSON, J. (dissenting). I would not dismiss the petition to review as having been improvidently granted. The court should decide the issues raised in this case.
Further, as I wrote in City of Racine v. Schwartz, 95 Wis. 2d 745, 298 N.W.2d 925 (1980), when the court grants the petition to review and the parties file briefs and argue the case, I believe that if the court at this late stage of the appellate proceeding dismisses the petition to review as having been improvidently granted, the court should set forth the reason for the dismissal.